Citation Nr: 1729198	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected hypertension.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected posttraumatic stress disorder (PTSD) prior to May 21, 2014, to include on an extraschedular basis under 38 C.F.R. §§ 3.321 and 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2013, the Board remanded the claims for additional development and adjudicative action and denied a claim for an increased disability rating for PTSD. Since the Board's remand, the RO granted the Veteran a TDIU, effective May 20, 2014.

In November 2012, the Veteran appeared at a videoconference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran's service-connected hypertension is manifested as diastolic pressure predominantly 100 or more or systolic pressure is predominantly 160 or more but not as diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

2.  Affording the Veteran the benefit of the doubt, the Veteran's service-connected PTSD rendered him unable to secure or maintain substantially gainful employment since November 22, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101.

2.  The criteria for a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters in December 2010 and June 2013. 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Hypertension

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, as a minimum evaluation for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication.  To warrant a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service connection for hypertension was granted effective November 22, 2010 and a non-compensable disability rating was assigned. 

A review of the clinical evidence dating since November 2010, to include VA outpatient treatment records as well as records from Byrd Medical Associates and Dr. P.R.P, reveals no diastolic readings of 100 or more and some systolic readings of 160 or more.  However, these records do not reveal any diastolic readings of 110 or more or any systolic readings of 200 or more.  At worst, the Veteran's diastolic readings were 98 and systolic readings of 178.  A June 2011 VA examination revealed that his blood pressures were no greater than diastolic 60 and systolic readings of 148.  A February 2015 VA examination revealed that his blood pressures were no greater than diastolic 79 and systolic readings of 155.  An April 2015 VA examination revealed that his blood pressures were no greater than diastolic 79 and systolic readings of 155.

Therefore, the Veteran's claim for an increased disability rating is granted for 10 percent.  However, without blood pressure readings showing a systolic pressure predominantly 200 or more, or a diastolic pressure that is predominantly 110 or more the preponderance of the evidence is against the claim for a disability rating higher than 10 percent. 



TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

His claim for a TDIU was raised by the record in a May 2012 statement by the Veteran's counselor, A.V.M.  Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim benefits for that disability or disabilities).  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected (disability or) disabilities on appeal-in this case, the Veteran's PTSD.  See Rice, 22 Vet. App. 447, 454-455 (2009). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

A total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

From November 22, 2010 to May 20, 2014, with the exception of the Veteran's temporary total rating due to hospitalization from July 17, 2013 to August 31, 2013, the Veteran's PTSD is rated as 50 percent disabling, the Veteran's hypertension is now rated as 10 percent disabling, and the Veteran's residuals of malaria and tonsillectomy were rated as non-compensable.  Therefore, during the time period on appeal the Veteran does not meet the criteria for a schedular TDIU but can be awarded a TDIU on an extraschedular basis. 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Veteran's case was referred to the Director, Compensation Service and in February 2017, the Director denied entitlement to an extraschedular TDIU.  Because the Director, Compensation Service has already addressed the issue, the Board may now consider it without prejudice to the Veteran.

The Veteran was afforded a VA medical examination in February 2011.  The examiner opined that the Veteran's PTSD moderately to considerably impaired the Veteran's ability to maintain employment and perform job duties in a reliable and efficient manner.  The Veteran was afforded another VA medical examination in March 2012, where the examiner opined that there was no significant increase in the severity of the Veteran's PTSD since his February 2011 VA medical examination.  The Veteran was afforded another VA medical examination in January 2015; the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas. 

A letter from May 2012 from the Veteran's counselor, A.V.M., stated that the Veteran no longer possessed the necessary skill set to get or keep employment and that the Veteran's overall ability to function normally is totally and permanently impaired due to his PTSD.

The Veteran stopped working in 1990.  He submitted a statement that he retired because he essentially lost his temper with the CEO of the company (Chief Executive Officer) at that time.  Resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU due to service-connected PTSD beginning on November 22, 2010.  See Geib v. Shinseki, 733 F.3d at 1354.

Providing the Veteran with the benefit of the doubt, he is entitled to a TDIU, effective November 22, 2010.  This is the earliest effective date available for the Veteran's Rice TDIU claim.  The Veteran filed a claim for service connection for PTSD on November 22, 2010.  There is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Entitlement to special monthly compensation (SMC) is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  For the purposes of a single 100 percent disability, a grant of a TDIU based on a single disability can qualify.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board's decision above grants TDIU since November 22, 2010 based on the Veteran's PTSD.  However, as discussed above, in addition to the Veteran's PTSD, his only other compensable disability rating is hypertension at 10 percent during the time period on appeal.  Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C.A. 
§ 1114(s) is not for consideration.


ORDER

Entitlement to a disability rating of 10 percent, but no higher, for hypertension is granted.

A TDIU is granted, effective November 22, 2010.




______________________________________________
S. FINN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


